DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hah et al. (US 2005/0227492) and further in view of Endo (2009/0188706).
 	With respect to claims 1, 5, 6, 11, 14, 16-19 Hah describes a method comprising: depositing a first aqueous composition of cationic polymer such as polyethyleneimine derivatives, polyallylamine derivatives (claimed first aqueous composition comprising a first reactive component/polymer having at least one imine group, at least one amine group or both such as polyethyleneimine, a poly-quaternary amine, or polyamine) on a conductive film, which would include a metallic film); depositing an aqueous composition containing a second anionic reactive components such as anionic polymer selected from poly(acrylic acid), polystyrenesulfonate, carboxyl group-containing cellulose, anionized cellulose, poly(sulfonalkyl acrylate), poly(acrylamido alkyl sulfonate), and poly(vinyl sulfate) (claimed second aqueous composition with second anionic reactive component/polymer including as one or both of acrylate, styrene acrylate, at least one sulfonate group) forming a mask pattern on the conductive film (paragraphs 5, 17-21, 30, 31, 57-59); etching the conductive film using the mask pattern (paragraphs 31, 39, 55); removing the mask pattern (paragraph 74).  The first and second reactive components described by Hah above are the same chemical compounds as that of the claimed invention; therefore, they would chemically reacts together to form a bi-component mask pattern and immobilize the second aqueous composition.  Unlike claimed invention, Hah doesn’t describe etching the conductive film with an etch solution.  However, etching a conductive layer including a copper layer under a mask by using wet etchant solution is well known to one skill in the art as shown here by Endo (paragraphs 4-6).  It would have been obvious for one skill in the art to use a copper conductive layer and a wet etchant solution in light of Endo because Endo shows that they are known material and technique of etching conductive films in making electrical connectors (paragraph 2).
 	With respect to the limitation of depositing, in a pattern, a second aqueous composition, figure 2C shows the second aqueous composition is deposited on a pattern 120 and form a mask pattern.  This provides claimed depositing, in a pattern, a second aqueous composition.
 	With respect to claims 2 and 3, the first and second components above are the same as that of the claimed invention; therefore, they would provide claimed fixating reactive and etch-resist reactive components.
 	With respect to claim 7, the mask pattern can be rinsed with water and since it’s made of the same components and not being removed from the water rinsing, it would have the property of insoluble in water and an etch solution (paragraphs 54, 67).
 	With respect to claims 9 and 10, any unreacted components from the two aqueous compositions would be removed from the mask pattern by the supplying of the etchant solution since they are not reactive to form the mask pattern that stays on the substrate.
 	With respect to claim 15, any chemicals (beside water) that is not clear and used in the second aqueous composition would provide claimed dye in the solution.
 	With respect to claim 20, Hah doesn’t describe the thickness of the mask pattern ranges from 0.01 to 12 um.  However, he teaches that the thickness of the mask pattern is controllable to a desired thickness (paragraph 59) in order to adjust the critical dimension of the openings (paragraphs 80, 81, 83, 85).  Therefore, one skill in the art would find it obvious to form any thickness range of the mask pattern including claimed thickness range as long as its thickness provides a desired critical dimension of the opening with expected results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hah and Endo as applied to claim 1 above, and further in view of Takahashi et al. (US 2015/0159124).
  	With respect to claim 8, the prior art above doesn’t describe drying the first aqueous composition before depositing the second aqueous composition.  However, he teaches that rinsing the substrate in between steps of supplying the first and second aqueous composition to form the self-assembled layers (paragraph 54, 55; claims 30, 31, 34) and it’s known to dry a substrate after rinsing step to further remove rinse solvent (paragraph 21).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to dry the substrate or the first aqueous composition before the depositing of the second composition in order to further remove any rinsing solvent from the substrate surface.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hah/Endo as applied to claim 1 above, and further in view of admitted prior art.
 	With respect to claims 12 and 13, the prior art above doesn’t describe supplying the first and second aqueous composition by non-impact printing or inkjet printing.  However, these techniques are known to one skill in the art in supplying chemical composition onto a surface as described in paragraphs 3-5 of the specification.  Therefore, in the absent of unexpected results, using any known method without changes in its respective functions, in this case providing a composition onto a surface by using inkjet printing, would have been obvious to one skill in the art before the effective filing date of the invention in order to supply aqueous composition onto a surface for the process of forming the mask pattern.
Response to Arguments
Applicant’s remark that Hah doesn’t not teach or suggest depositing the second composition in a pattern is found unpersuasive.  Please see fig 2C where it shows the anionic second composition is deposited to the pattern layer 120 and reacts with the cationic solution to form a patterned bi-component mask 134.  Therefore, this would read on claimed depositing, in a pattern, a second aqueous composition since the anionic second composition deposited following the pattern of 120.
 	With respect to applicant’s remarks that the secondary references fail to describe the limitations of forming the patterned bi-component mask, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  This patterned bi-component mask is taught by the main reference Hah as described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



7/28/2022